887 F.2d 1079Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin JENNINGS, Petitioner-Appellant,v.Kathleen S. GREEN, A.W.;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 89-7708.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1989.Decided:  Oct. 5, 1989.Rehearing Denied Jan. 31, 1990.

Marvin Jennings, appellant pro se.
John Joseph Curran, Jr.  (Office of the Attorney General of Maryland), for appellees.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Marvin Jennings seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Jennings v. Green, CA-89-122-S (D.Md. June 14, 1989).  In addition, Jennings' request for an emergency release order, which we treat as a motion for bail, is denied.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.